Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
All claims are objected to because of the following informalities:  the term “hub-less rim” is not necessary because all rims lack hubs. Wheels have rims, spokes / discs, and hubs. Therefore, Examiner recommends simply deleting “hub-less” from the claims and letting the claim body define the structure of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is indefinite because the claim depends from claim 1 which recites that the lighting device is disposed on the annular rim body, yet claim 16 recites that the lighting device is disposed on the annular spoke body. Is this a second lighting device? Or is this one device that is attached to both portions? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5–7, 11, 13–14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8297711 to Koshiyama et al. (“Koshiyama”) in view of US 20140354419 to Frier et al. 
Regarding claim 1, Koshiyama discloses a hub-less rim for a wheel of a vehicle, wherein the hub-less rim comprising: an annular rim body 112 characterized by an inner rim circumference (defined by 126) and an outer rim circumference (defined by 142) forming a rim interior space (space inward of 126), wherein the annular rim body comprises at least one side rim surface 124 and a top rim surface 128, wherein each side rim surface in the at least one side rim surface is defined by the inner rim circumference and the outer rim circumference (as evident from Fig. 7, 8); an internal gear rim tooth ring disposed on the annular rim body (i.e. for the embodiment of Fig. 13, the teeth are a separate ring; col. 7, ln 30-43), wherein the internal gear rim tooth ring is associated with a rim tooth ring circumference (as evident from Fig. 7), wherein the internal gear rim tooth ring comprises a number of cut teeth corresponding to the rim tooth ring circumference (see Fig. 8), wherein the number of cut teeth is disposed on a side rim surface of the at least one side rim surface proximal to the outer rim circumference (as evident from Fig. 7); a plurality of spokes 16 disposed on the annular rim body (as evident from Fig. 1), wherein each spoke of the plurality of spokes comprises a base spoke end and a tip spoke end (as evident from Fig. 1; the tip end is the radially inward end of the spokes), wherein the base spoke end is attached to the at least one side rim surface proximal to the inner rim circumference and the tip spoke end extends radially in the rim interior space (as evident from Fig. 1). Koshiyama sets forth various embodiments so it would have been obvious to one of ordinary skill in the art to incorporate the above features into a single embodiment, namely the features of Fig. 13 and Fig. 1 with the motivation of providing an interchangeable tooth-shape feature therein increasing versatility of the wheel and to distribute stress of the rim respectively. 
Koshiyama does not disclose a lighting device disposed on the annular rim body, wherein the lighting device is attached to the at least one side rim surface proximal to the inner rim circumference, wherein the lighting device is configured for emitting light of at least one color. Frier discloses lighting devices 312A-312L positioned at various locations around the circumference of the wheel and incorporated into the structure of the rim (e.g. see Fig. 3 and 4) and configured to emitting light of at least one color (e.g. see [0049]). It would have been obvious to one of ordinary skill in the art to incorporate the lights onto the sidewall of Koshiyama with the motivation of attaching to the surface most visible to other riders therein maximizing the visibility of the lights and increasing rider safety.
Regarding claim 2, Koshiyama in view of Frier discloses the rim of claim 1 wherein the lighting device is configured for identifying the vehicle, wherein the light of each color of the at least one color corresponds to an identity of the vehicle (e.g. as discussed in [0049] at least for the instance of helping “a team of cyclists…identify with the same color and locate each other…”). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enhancing rider safety.
Regarding claim 5, Koshiyama in view of Frier discloses the rim of claim 1 wherein the lighting device comprises an LED, wherein the LED is configured for emitting the light of the at least one color (see [0038]) of Frier). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enhancing rider safety.
Regarding claim 6, Koshiyama in view of Frier discloses the rim of claim 1 further comprising: at least one sensor disposed on the hub-less rim, wherein the at least one sensor is configured for generating at least one sensor data based on at least one state of the hub-less rim; and a processing device communicatively coupled with the at least one sensor, wherein the processing device is configured for: analyzing the at least one sensor data; and generating a state command based on the analyzing, wherein the lighting device is communicatively coupled with the processing device, wherein the lighting device is configured for emitting the light of the at least one color based on the state command (as discussed in [0046]; see bolded portions below). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of increasing rider safety, by for example, maintaining speed limits of the vehicle. 
[0046] In certain embodiments, one or more sensors 212 can be operatively associated with the controller 206 to receive and process a physical or mechanical state of a vehicle, a condition of a cyclist, and/or data communicated from various external sources (e.g., the Internet). Examples of sensors 212 include Hall effect switches or reed switches that can be used to sense rotation of a bicycle wheel, accelerometers, tilt sensors, and/or many other types of suitable sensors 212 or sensing devices. These sensors 212 can be used in connection with modifying a light display or other visual effect at the lighting device 210, for example, or in association with other peripherals 214 connected to the vehicle. For example, the sensors 212 may detect speed, rotations per minute, or rim location relative to the bicycle frame. In another example, the sensors 212 may include one or more accelerometers that can be used to sense a change in orientation of the bicycle and affect the lighting devices 210 or connected peripherals 214 accordingly. In certain embodiments, the sensors 212 may include one or more light sensors that can be used to automatically turn on or turn off connected lights in response to different environmental conditions (e.g., morning or evening lighting at a given time of day, atmospheric or weather conditions, and/or detected road conditions such as snow or rain, among others). An example of a peripheral 214 is a screen display or other control can be accessed to manage different functions of the system 202. It can be seen that the sensors 212 may be programmed or configured to interact with one or more connected objects 216, such as a vehicle or bicycle 216A, or one or more access devices 216B (e.g., mobile phone, smart phone, electronic tablet, global positioning system (GPS), physiological monitoring devices, or many other types of electronic devices).

Regarding claim 7, Koshiyama in view of Frier discloses the rim of claim 1 further comprising: at least one input device configured for generating at least one input data based on at least one action performed on the at least one input device by a user; and  32a processing device is communicatively coupled with the at least input device, wherein the processing device is configured for: analyzing the at least one input data; and generating a display command based on the analyzing, wherein the lighting device is communicatively coupled with the processing device, wherein the lighting device is configured for emitting the light of the at least one color based on the display command (i.e. as discussed above in the [0046] discussion with the input device being a light sensor to turn on connected lights, for example in dark or rainy conditions). It would have been obvious to 
Regarding claim 11, Koshiyama in view of Frier discloses the rim of claim 1 wherein the plurality of spokes are equally spaced along the inner rim circumference (as evident from Fig. 1).
Regarding claim 13, Koshiyama in view of Frier discloses the rim of claim 1 wherein the top rim surface is configured to grip to at least one surface for generating traction, wherein the traction facilitates the hub-less rim to move on the at least one surface (i.e. a road by way of a tire 18; see Fig. 1).
Regarding claim 14, Koshiyama in view of Frier discloses the rim of claim 1 further comprising a tire 18 disposed on the annular rim body (Fig. 1), wherein the tire is attached to the top rim surface, wherein the tire is configured to grip to at least one surface for generating traction, wherein the traction facilitates the hub-less rim to move on the at least one surface (as evident from Fig. 1).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshiyama in view of Frier in further view of US 7413262 to Ording et al. (“Ording”).
Regarding claim 15, Koshiyama in view of Frier discloses the rim of claim 1 but does not provide structural details of an “annular spoke body” or a hub. Ording discloses an annular spoke body 12 (see Fig. 2, 3) disposed concentrically in the rim interior space, wherein the annular spoke body is characterized by an outer spoke circumference and an inner spoke circumference, wherein the outer spoke circumference is less than the inner rim circumference, wherein the annular spoke body comprises at least one spoke side surface defined by the outer spoke circumference and the inner spoke circumference, wherein the tip spoke end is attached to the at least one spoke side surface along the outer spoke circumference (see col. 6, ln 9-13).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshiyama in view of Frier and Ording in further view of US 20130044502 to Guzik et al. (“Guzik”).
Regarding claim 16, as best understood, Koshiyama in view of Frier and Ording discloses the rim of claim 15 but does not disclose that the lighting device is disposed on the annular spoke body, wherein the lighting device is attached to the at least one spoke side surface. Guzik discloses such (see [0012]). It would have been obvious to one of ordinary skill in the art to incorporate lighting into the annular spoke body (i.e. the hub) with the motivation of enhancing visibility and thus rider safety. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshiyama in view of Frier in further view of US 1787128 to Swain.
Regarding claim 12, Koshiyama in view of Frier discloses the rim of claim 1 but does not disclose that the plurality of spokes are unequally spaced along the inner rim circumference. Swain discloses unequal spacing between spokes (e.g. see Fig. 1). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enhancing aesthetic design of the wheel and distributing stressors to various portions of the structure at the inner end of the spokes. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshiyama in view of Frier in further view of US 20150028659 to Jabourian et al. (“Jabourian”).
Regarding claim 3, Koshiyama in view of Frier discloses the rim of claim 1 but does not disclose that the at least one side surface is coated with a coating substance of at least one color, wherein the at least one color facilitates identifying of the vehicle, wherein each color of the at least one color corresponds to an identity of the vehicle. Jabourian discloses such (e.g. see Fig. 4; [0006], [0012],and [0034]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enhancing rider safety for the reasons set forth therein. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshiyama in view of Frier in further view of US 6045244 to Dixon et al. (“Dixon”).
Regarding claim 4, Koshiyama in view of Frier discloses the rim of claim 1 but does not disclose that the lighting device comprises a neon light tube, wherein the neon light tube is configured for emitting the light of the at least one color. Dixon discloses lighting 20 for a wheel comprising a neon tube (col. 3, ln 47-59).  It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enhancing rider safety.
Allowable Subject Matter
Claims 17–20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art does not disclose teeth on the side of the rim as claimed that engages an internal gear on the vehicle body further with spokes and a lighting device. 
Claims 8–10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/              Primary Examiner, Art Unit 3617